DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 27, 2021 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-11, 16 and 17 of U.S. Patent No. 11,184,555 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, claim 1 recites:
 A method comprising (Similar to “A method for capturing images of a scene, the method comprising” in claim 1 of the patent): 
acquiring a value representative of a light level at each pixel of a plurality of pixels of a scene exposed by a flickering light by gradually varying a value of sensitivity of the corresponding pixel (Similar to “acquiring a value representative of a light level at each pixel of a plurality of pixels of a scene exposed by a flickering light by gradually varying a value of sensitivity of the corresponding pixel” in claim 1 of the patent), 
wherein acquiring the value representative of the light level is carried out during an integration period divided into a plurality of separate sub-periods, and wherein gradually varying the value of sensitivity of the corresponding pixel comprises gradually varying a duration between each sub-period of the plurality of separate sub-periods (Similar to “by gradually varying a value of sensitivity of the corresponding pixel, wherein acquiring the value representative of the light level is carried out during an integration period divided into a plurality of separate sub-periods, and wherein gradually varying the value of sensitivity of the corresponding pixel comprises gradually varying a duration between each sub-period of the plurality of separate sub-periods” in claim 1 of the patent).
It is noted that claim 1 of the present application if paraphrasing a similar invention to that of claim 1 of the patent with the exception that claim 1 of the present application is directed to a method while claim 1 of the patent is directed to a method for capturing images of a scene.  Thus, claim 1 of the present application is a broader recitation of claim 1 of the patent.
Claim 1 of the present application is also similar to claim 7 of the patent as the steps recited in claim 1 of the present application are also present in the apparatus of claim 7 of the patent.
Claim 1 recites: 
A method comprising: 
acquiring a value representative of a light level at each pixel of a plurality of pixels of a scene exposed by a flickering light by gradually varying a value of sensitivity of the corresponding pixel (Similar to “the image sensor is configured to capture images of a scene exposed with a flickering light source by: for each of the plurality of pixels, acquiring a value representative of a light level at a corresponding pixel by gradually varying a value of sensitivity of the corresponding pixel” in claim 7 of the patent), 
wherein acquiring the value representative of the light level is carried out during an integration period divided into a plurality of separate sub-periods, and wherein gradually varying the value of sensitivity of the corresponding pixel comprises gradually varying a duration between each sub-period of the plurality of separate sub-periods (Similar to “wherein acquiring the value representative of the light level is carried out during an integration period divided into a plurality of separate sub-periods, and wherein gradually varying the value of sensitivity of the corresponding pixel comprises gradually varying a duration between each sub-period of the plurality of separate sub-periods” in claim 7 of the patent).
Thus, claim 1 of the present application is directed to a non-patentably distinct invention to that of claim 7 of the patent with the exception that claim 1 of the present application is directed to a method while claim 1 of the patent is directed to an image sensor comprising: a plurality of pixels, each of the plurality of pixels including a photodiode while including the operations presented in claim 1 of the application.  Thus, claim 1 of the present application is a broader recitation of claim 7 of the patent.

Regarding claim 2-5, claims 2-5 include the same limitations of respective claims 2-5 of the patent.

Regarding claim 6-7, claims 6-7 include the same limitations of respective claims 8-9 of the patent.

Regarding claim 8, claim 8 of the present application is similar to claims 1 and 5 of the patent as the steps recited in claim 8 of the present application are also present in claims 1 and 5 of the patent.
Claim 8 recites:
A method comprising: processing images of a scene exposed with a flickering light (Similar to “A method for capturing images of a scene, the method comprising: exposing a sensor comprising a plurality of pixels to a flickering light source” in claim 1 of the patent), the processing comprising 
acquiring, during an integration period divided into a plurality of separate sub-periods, a value representative of a light level at a corresponding pixel for each of a plurality of pixels (Similar to “for each of the plurality of pixels, acquiring a value representative of a light level at a corresponding pixel by gradually varying a value of sensitivity of the corresponding pixel” in claim 1 of the patent), 
the acquiring comprising gradually increasing a value of sensitivity of a corresponding photodiode of the corresponding pixel to a first value, maintaining the value of sensitivity of the corresponding photodiode at the first value after the gradual increase, and gradually decreasing the value of sensitivity of the corresponding photodiode from the first value to a second value, wherein the acquiring further comprises gradually increasing the value of sensitivity of the corresponding pixel by gradually decreasing a duration between each sub-period of the plurality of separate sub-periods, and gradually decrease the value of sensitivity of the corresponding pixel by gradually increasing the duration between each sub-period of the plurality of separate sub-periods (Similar to “gradually varying the value of sensitivity comprises: gradually increasing the value of the sensitivity of a corresponding photodiode of the corresponding pixel until a threshold value is reached, and gradually decreasing the value of the sensitivity of the corresponding photodiode from the threshold value; and wherein gradually varying the value of sensitivity of the corresponding pixel comprises: gradually decreasing a duration between each sub-period of the plurality of separate sub-periods when gradually increasing the value of the sensitivity of the corresponding photodiode, and gradually increasing the duration between each sub-period of the plurality of separate sub-periods when gradually decreasing the value of the sensitivity of the corresponding photodiode” in claim 5 of the patent).

Claim 8 of the present application is also similar to claims 7, 10 and 11 of the patent as the steps recited in claim 8 of the present application are also present in the apparatus of claims 7, 10 and 11 of the patent.
Claim 8 recites:
A method comprising: processing images of a scene exposed with a flickering light (Similar to “a plurality of pixels, each of the plurality of pixels including a photodiode, wherein the image sensor is configured to capture images of a scene exposed with a flickering light source” in claim 7 of the patent), the processing comprising acquiring, during an integration period divided into a plurality of separate sub-periods, a value representative of a light level at a corresponding pixel for each of a plurality of pixels (Similar to “for each of the plurality of pixels, acquiring a value representative of a light level at a corresponding pixel by gradually varying a value of sensitivity of the corresponding pixel, wherein acquiring the value representative of the light level is carried out during an integration period divided into a plurality of separate sub-periods” in claim 7 of the patent), the acquiring comprising gradually increasing a value of sensitivity of a corresponding photodiode of the corresponding pixel to a first value (Similar to “wherein the sensor is configured to gradually vary the value of sensitivity by: gradually increasing the value of the sensitivity of a corresponding photodiode of the corresponding pixel until a threshold value is reached” in claim 7 of the patent), maintaining the value of sensitivity of the corresponding photodiode at the first value after the gradual increase (Similar to “wherein the sensor is further configured to: for each of the plurality of pixels, maintain the value of the sensitivity of the corresponding photodiode at the threshold value after the gradual increase and before the gradual decrease” in claim 11 of the patent ), and gradually decreasing the value of sensitivity of the corresponding photodiode from the first value to a second value, wherein the acquiring further comprises gradually increasing the value of sensitivity of the corresponding pixel by gradually decreasing a duration between each sub-period of the plurality of separate sub-periods (See “gradually varying the value of sensitivity of the corresponding pixel comprises gradually varying a duration between each sub-period of the plurality of separate sub-periods” in claim 7 of the patent and “gradually increasing the value of the sensitivity of a corresponding photodiode of the corresponding pixel until a threshold value is reached; and gradually decreasing the value of the sensitivity of the corresponding photodiode from the threshold value” in claim 10 of the patent), and gradually decrease the value of sensitivity of the corresponding pixel by gradually increasing the duration between each sub-period of the plurality of separate sub-periods (Similar to “See “gradually varying the value of sensitivity of the corresponding pixel comprises gradually varying a duration between each sub-period of the plurality of separate sub-periods” in claim 7 of the patent” in claim 7 of the patent).
Thus, claim 8 is directed to a non-patentably distinct invention of that in claims 7, 10 and 11 in the patent 

Claim 8 of the present application is also similar to claim 16 of the patent as the steps recited in claim 8 of the present application are also present in the apparatus of claim 16 of the patent.
Claim 8 recites:
A method comprising: processing images of a scene exposed with a flickering light (Similar to “the image sensor is configured to capture images of a scene exposed with the flickering light source by” in claim 16 of the patent), the processing comprising 
acquiring, during an integration period divided into a plurality of separate sub-periods, a value representative of a light level at a corresponding pixel for each of a plurality of pixels (Similar to “for each of the plurality of pixels, acquiring, during an integration period divided into a plurality of separate sub-periods, a value representative of a light level at a corresponding pixel” in claim 16 of the patent), 
the acquiring comprising gradually increasing a value of sensitivity of a corresponding photodiode of the corresponding pixel to a first value, maintaining the value of sensitivity of the corresponding photodiode at the first value after the gradual increase, and gradually decreasing the value of sensitivity of the corresponding photodiode from the first value to a second value, wherein the acquiring further comprises gradually increasing the value of sensitivity of the corresponding pixel by gradually decreasing a duration between each sub-period of the plurality of separate sub-periods, and gradually decrease the value of sensitivity of the corresponding pixel by gradually increasing the duration between each sub-period of the plurality of separate sub-periods (Similar to “by gradually increasing a value of sensitivity of a corresponding photodiode of the corresponding pixel to a first value, maintaining the value of sensitivity of the corresponding photodiode at the first value after the gradual increase, and gradually decreasing the value of sensitivity of the corresponding photodiode from the first value to a second value, wherein the sensor is further configured to gradually increase the value of sensitivity of the corresponding pixel by gradually decreasing a duration between each sub-period of the plurality of separate sub-periods, and gradually decrease the value of sensitivity of the corresponding pixel by gradually increasing the duration between each sub-period of the plurality of separate sub-periods” in claim 16 of the patent).
Thus, the invention of claim 8 is directed to a non-patentably distinct invention of that claimed in claim 16 of the patent.

Regarding claim 9, claim 9 requires: at a frequency detector, acquiring a frequency of the flickering light (Similar to “a frequency detector to determine a frequency of a flickering light source” in claim 16 of the patent)

Regarding claim 10, limitations of claim 10 are present in claim 17 of the patent.
Regarding claim 11, claim 11 recites: wherein gradually increasing a value of sensitivity comprises gradually increasing the value of the sensitivity of the corresponding photodiode to the first value until a threshold value is reached (Similar to “wherein gradually increasing a value of sensitivity comprises gradually increasing the value of the sensitivity of the corresponding photodiode to the first value until a threshold value is reached” in claim 10 of the patent).

Regarding claim 12, claim 12 recites: wherein maintaining the value of sensitivity comprises maintaining the value of the sensitivity of the corresponding photodiode at the threshold value before gradually decreasing from the first value to the second value (Similar to “wherein the sensor is further configured to: for each of the plurality of pixels, maintain the value of the sensitivity of the corresponding photodiode at the threshold value after the gradual increase and before the gradual decrease” in claim 11 of the patent).

Regarding claim 13, claim 13 recites: the processing is performed at an image sensor capturing the scene (claim 7 of the patent indicates the invention being performed by an image sensor (See “An image sensor comprising: a plurality of pixels, each of the plurality of pixels including a photodiode, wherein the image sensor is configured to capture images of a scene exposed with a flickering light source by: …”)).

Regarding claim 14, claim 14 is directed to an apparatus performing the same operation of claim 8 of the application.  Claim 14 further requires a frequency detector to determine a frequency of a light source.  Thus, limitations of claim 14 are present in claim 16 as discussed in the rejection of claims 8 and 9.

Regarding claim 15, limitations are present in claim 17 of the patent.

Regarding claim 16, limitations are present in claim 16 of the patent.

Claims 14, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,184,555 B2 in view of Takenaka, US 2014/0078358 A1.
Regarding claim 14, claim 14 recites:
A device comprising: 

acquiring, during an integration period divided into a plurality of separate sub-periods, a value representative of a light level at each pixel from a plurality of pixels (Similar to “for each of the plurality of pixels, acquiring a value representative of a light level at a corresponding pixel by gradually varying a value of sensitivity of the corresponding pixel, wherein acquiring the value representative of the light level is carried out during an integration period divided into a plurality of separate sub-periods” in claim 7 of the patent) by gradually increasing a value of sensitivity of a corresponding photodiode of the corresponding pixel to a first value (Similar to “wherein the sensor is configured to gradually vary the value of sensitivity by: gradually increasing the value of the sensitivity of a corresponding photodiode of the corresponding pixel until a threshold value is reached” in claim 7 of the patent), maintaining the value of sensitivity of the corresponding photodiode at the first value after the gradual increase (Similar to “wherein the sensor is further configured to: for each of the plurality of pixels, maintain the value of the sensitivity of the corresponding photodiode at the threshold value after the gradual increase and before the gradual decrease” in claim 11 of the patent), and gradually decreasing the value of sensitivity of the corresponding photodiode from the first value to a second value, wherein the sensor is further configured to gradually increase the value of sensitivity of the corresponding pixel by gradually decreasing a duration between each sub-period of the plurality of separate sub-periods (See “gradually varying the value of sensitivity of the corresponding pixel comprises gradually varying a duration between each sub-period of the plurality of separate sub-periods” in claim 7 of the patent and “gradually increasing the value of the sensitivity of a corresponding photodiode of the corresponding pixel until a threshold value is reached; and gradually decreasing the value of the sensitivity of the corresponding photodiode from the threshold value” in claim 10 of the patent), and gradually decrease the value of sensitivity of the corresponding pixel by gradually increasing the duration between each sub-period of the plurality of separate sub-periods (Similar to “See “gradually varying the value of sensitivity of the corresponding pixel comprises gradually varying a duration between each sub-period of the plurality of separate sub-periods” in claim 7 of the patent” in claim 7 of the patent).
Claims 7, 10 and 11 of the patent fail to teach a frequency detector to determine a frequency of a light source.
However, Takenaka discloses a method for capturing images of a scene, the method comprising:
exposing a sensor (Fig. 1: 1) comprising a plurality of pixels (¶ 0021) to a flickering light source (See fig. 2: st101; ¶ 0023-0024; 0060); 
determining a frequency of the flickering light (¶ 0023-0024); and
for each of the plurality of pixels, acquiring a value representative of a light level at a corresponding pixel by gradually varying a value of sensitivity of the corresponding pixel (Note in figs. 5C and 11C that a gain is gradually changed and the exposure amount is measured as shown in figs. 5E and 11E (¶ 0034-0036; 0069-0072)).
Thus, after considering the teaching of Takenaka, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to have a frequency detector to determine a frequency of a light source.  The motivation to do so would have been to allow determination of flicker in the image data to further correct it based on its frequency as can be appreciated from Takenaka (¶ 0023-0024 and 0074).

Regarding claim 17, claim 17 recites: wherein gradually increasing a value of sensitivity comprises gradually increasing the value of the sensitivity of the corresponding photodiode to the first value until a threshold value is reached (Similar to “wherein gradually increasing a value of sensitivity comprises gradually increasing the value of the sensitivity of the corresponding photodiode to the first value until a threshold value is reached” in claim 10 of the patent).
Regarding claim 18, claim 18 recites: wherein maintaining the value of sensitivity comprises maintaining the value of the sensitivity of the corresponding photodiode at the threshold value before gradually decreasing from the first value to the second value (Similar to “wherein the sensor is further configured to: for each of the plurality of pixels, maintain the value of the sensitivity of the corresponding photodiode at the threshold value after the gradual increase and before the gradual decrease” in claim 11 of the patent).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
September 7, 2022